ACCEPTED
                                                                                          03-14-00682-CR
                                                                                                  5523815
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/3/2015 10:55:06 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             CAUSE NO. 03-14-00682-CR

PETER EZEBUNWA                          §            IN THE THIRD COURT
                                                                      FILED IN
    Appellant,                          §                      3rd COURT OF APPEALS
                                        §                          AUSTIN, TEXAS
                                        §                      6/3/2015 10:55:06 AM

v.                                      §            OF   APPEALSJEFFREY   D. KYLE
                                                                       Clerk
                                        §
THE STATE OF TEXAS                      §
     Appellee,                          §            STATE OF TEXAS

SECOND MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S
                                            BRIEF

      TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES PETER EZEBUNW A, Appellant, by and through their

attorney, Amber Vazquez Bode, and file this Second Motion for Extension of

Time to File Appellant's Brief. In support thereof Appellant offers as follows:

      1.      According to the Texas Rules of Appellate Procedure Rule 38.6 Time

           to File Briefs:

      "(a) Appellant's Filing Date. Except in a habeas corpus or bail appeal,

which is governed by Rule 31, an appellant must file a brief within 3 0 days-20

days in an accelerated appeal-after the later of:

                                 ( 1)   The date the clerk's record was filed; or

                                 (2)    The date the reporter's record was filed."

      2.       The Reporter's Record was filed on March 2, 2015.

      3.       The Clerk's record was filed on February 5, 2015.
      4.       The appellant's brief was due on June 5, 2015 according to Rule 38.6.

       5.      Appellant hereby requests an extension of 30 days due to the stated

            reasons.   Pursuant to the Texas Rules of Appellate Procedure the

            Appellant has the right to request an extension of time. It states,



      "(d) Modifications of Filing Time. On motion complying with Rule 10.5

(b), the appellate court may extend the time for filing a brief and may postpone

submission of the case. A motion to extend the time to file a brief may be filed

before or after the date the brief is due. The court may also, in the interests of

justice, shorten the time for filing briefs and for submission of the case."

      Appellant respectfully requests a brief extension of 30 days in order to

receive proper research for the case. Appellant requests that the time period

designated by Texas Rules of Appellate Procedure 38.6 (d) be applied and that

Appellant have and extension of time to file the brief.


      The Appellant respectfully requests that this court GRANT the Second
Motion for Extension of Time to File Appellant's Brief.
                                      Respectfully submitted,


                                          {?{v1~-lJ~~
                                                1!3:P
                                      Amber Vazquez
                                      State Bar No. 24039225
                                      The Vazquez Law Firm
                                      1004 West Ave.
                                      Austin, Texas 78701
                                      (512) 220-8507 (telephone)
                                      ( 5 12) 480-07 60 (facsimile)
                                      atnberv@lawyers.com
                                      COUNSEL FOR APPELLANT




                         CERTIFICATE OF SERVICE

      I, AMBER VAZQUEZ BODE, Attorney for Appellant, do hereby certify

that a true and correct copy of the above and foregoing Second Motion for

Extension of Time to File Appellant's Brief has been served electronically on

June 3, 2015.



                                               v
                                      AMBER AZQUEZ BODE
                                      Attorney for Appellant -

Third Court of Appeals
Price Daniel Sr. Bldg.
209 West 14th Street, Room 101
Austin, Texas 78701
Ms. Ellie Klemens
Court Reporter
427th Judicial District Court
Blackwell-Thunnan Justice Center
509 West 11th Street-3rd Floor
Austin, Texas 78701
Facsimile: (512) 854-2227

Travis County District Attorney
Appellate Division
509 West 11th Street
Austin, Texas 78701
Facsimile: (512) 854-9695

Travis Count~ District Clerk
509 West 11 t Street, Room 1.400
Austin, Texas 78701
Facsimile: (512) 854-4566

The Honorable Wilford Flowers
427th District Court
Blackwell- Thunn~1 n Justice Center
509 West 11th Strcct
Austin, Texas 78701
Facsimile: (512) 854-222
                       CAUSE NO. 03-14-00682-CR


PETER EZEBUNWA                     §           IN THE THIRD COURT
    Appellant,                     §
                                   §
                                   §
v.                                 §           OF APPEALS
                                   §
                                   §
THE STATE OF TEXAS                 §           STATE OF TEXAS
     Appellee,                     §



ORDER GU.ANTING SECOND MOTION FOR EXTENSION OF TIME TO
                          FILE APPELLANT'S BRIEF

     After considering the Second Motion for Extension of Time to File

Appellant's Brief the Court has detennined that the motion is OF MERIT and is

GRANTED/DENIED.



     IT IS SO ORDERED on this _ _ day of _ _ _ _, 2015.




                                       JUDGE PRESIDING